Citation Nr: 1743313	
Decision Date: 09/28/17    Archive Date: 10/10/17

DOCKET NO.  10-44 290	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1. Entitlement to service connection for asthma, to include as due to an undiagnosed illness.

2.  Entitlement to service connection for chronic disability manifested by multiple joint pain involving the knees and ankles, to include as due to an undiagnosed illness.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

 Veteran


ATTORNEY FOR THE BOARD

A. Daniels, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1977 to May 1981, and from
September 1990 to August 1991.  His DD Form 214 for his second period of service reflects that he served in the Southwest Asia (SWA) Theater of Operations.

These matters come before the Board of Veterans' Appeals (Board) on appeal from
a December 2009 rating action issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  The Veteran testified at a Travel Board hearing held in March 2012, before the undersigned Veterans Law Judge at the Nashville RO.  The transcript from that hearing has been associated with the claims file and reviewed

This claim was previously before the Board in January 2017, at which time it was remanded for additional development. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Asthma

The Veteran contends that his currently diagnosed asthma had its onset during his second period of military service in the Persian Gulf.

The Veteran states that he went to sick call on multiple occasions due to respiratory problems and a chronic cough for which he was given aspirin and cough syrup.  He states that he was diagnosed with asthma in 1993 several years after service discharge.  Specifically, he believes that inhaling the fumes from burning oil wells caused his asthma. 

Service treatment records from the Veteran's first period of service show he was treated for chest congestion due to minor upper respiratory infection in July 1977, and in May 1978 he was treated for complaints of cough secondary to PND (paroxysmal nocturnal dyspnea).  At separation in March 1981 clinical evaluation, including a chest X-ray, was within normal limits.  The Veteran indicated that he was in good health and specifically denied chronic/frequent colds, asthma or dyspnea.  Likewise, the Veteran's May 1981 enlistment examination for the Army
National Guard reflects that he again denied chronic/frequent colds, asthma or dyspnea.  A July 1989 four-year periodic examination notes the Veteran smoked 1/2 pack of cigarettes per day.  Although the Veteran has specifically reported experiencing asthma symptoms during his second period of active duty in the Persian Gulf in 1991, service treatment records are devoid of any pertinent complaints or treatment and none are documented.  Rather these records show the Veteran was treated for an episode of bronchitis in January 1990.  In addition, an undated Southwest Asia Demobilization/Redeployment Medical Evaluation shows the Veteran denied having any diseases or injuries while in the Southwest Asia region.  He specifically denied chronic cough.  On the Report of Medical History the Veteran indicated that he was in good health and taking no medications.  He denied asthma and dyspnea, but did note frequent colds.  A September 1993 four-year periodic examination for the Army National Guard again shows the Veteran denied chronic/frequent colds, asthma or dyspnea, and indicated that he was in good health.

Pursuant to the January 2017 Board remand, the Veteran received a respiratory VA examination in February 2017, and the examiner confirmed a diagnosis of asthma.  The examiner opined that the condition claimed was less likely than not incurred in or caused by the claimed in-service injury, event or illness.  The examiner's rationale was that the Veteran's service treatment records were devoid of pulmonary problems, and there was also "no truly solid date as to onset with the first mentioned date was given over a decade after asthma began."  

Essentially, the examiner opined that, as there was no evidence of asthma in service, the Veteran's currently diagnosed asthma is not related to his in-service respiratory symptoms.  However, the Board's inquiry does not end there.  Service connection is possible for disabilities first identified after service.  38 C.F.R. § 3.303 (d) (2016). 

Asthma is also manifested by symptoms that the Veteran is considered competent to report.  The Veteran's reports provide competent and credible evidence of asthma during active military duty and continuing since service.

The January 2017 examiner again did not provide an opinion as to whether the asthma identified after service is related to a disease or injury in service or to his reports of continuous symptoms since service.  In fact, the examiner did not adequately address the Veteran's lay statements of continuity.  Dalton v. Nicholson, 21 Vet. App. 23, 39-40 (2007) (finding a medical examination inadequate where the examiner impermissibly ignored the appellant's lay assertions regarding onset of symptoms or injury during service).  Accordingly, the Board finds that the January 2017 VA opinion, with regard to the Veteran's claim for asthma, is inadequate for evaluation purposes.

When VA undertakes to provide a VA examination or obtain a VA opinion it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  Therefore, the Board finds that a remand for a new examination and medical opinion as to the etiology of the Veteran's currently demonstrated asthma is necessary.  38 C.F.R. § 4.2 (2015).

Chronic Disability Manifested by Multiple Joint Pain Involving the Knees and Ankles

The Veteran received a knee and lower leg VA examination in February 2017, and the examiner did not diagnose a knee or ankle disability.  However, the Board notes that the examiner did not provide an opinion addressing the etiology of the Veteran's bilateral knee disability, diagnosed earlier in the appeal period, on VA examination in October 2009.  See McClain v. Nicholson, 21 Vet App 319 (2007) (the requirement that a current disability be present is satisfied "when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim....even though the disability resolves prior to the Secretary's adjudication of the claim.").  

Furthermore, although the examiner did not diagnose a knee or ankle disability, he again failed to indicate, as directed to in the Board's January 2017 remand, whether the noted symptoms are manifestations of (1) a qualifying chronic disability, due to an undiagnosed illness or (2) a medically unexplained chronic multi-symptom illness, such as fibromyalgia.  As such, the Board finds that the examiner's opinion, with regard to the Veteran's claim for a disability manifested by joint pain in the knee and ankle joints, is incomplete, and therefore, inadequate for evaluation purposes.  Furthermore, the Board errs when it fails to ensure substantial compliance with a Board remand.  Stegall v. West, 11 Vet. App. 268, 271 (1998) (Board remand confers a right on a claimant to compliance with the remand order); see also Dyment v. West, 13 Vet.App. 141, 147 (1999) (clarifying that substantial[]" compliance with Board remand is required).  Where the Board fails to ensure substantial compliance, remand is appropriate.  Stegall, 11 Vet. App. at 271.  

VA regulations provide that where an examination report does not contain sufficient detail, it is incumbent upon the rating board to return the report as inadequate for evaluation purposes.  38 C.F.R. § 4.2 (2016).  Once VA undertakes to provide an examination it is obligated to insure that the examination is adequate.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  Therefore, the Board finds that a remand for a new examination and medical opinion as to the etiology of any current disability manifested by multiple joint involving the knees and ankles is necessary.  38 C.F.R. 
§ 4.2 (2015).

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a new VA respiratory examination to determine the etiology of any current asthma.  The examiner should review the claims folder and note such review in the examination report or an addendum.

The examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that any current asthma an any other respiratory disorder shown on current examination had their clinical onset or are otherwise related to the Veteran's military service.  If the asthma cannot be regarded as having had its onset during active service, the examiner should explicitly indicate so.

A complete rationale should be given for all opinions and conclusions expressed. 

The examiner is advised that the Veteran is competent to report injuries and symptoms, and that his reports must be considered in formulating the requested opinions.  If the Veteran's reports are discounted, the examiner should provide a reason for doing so. 

If the examiner cannot provide an opinion without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.

2.  Then, schedule the Veteran for a new VA musculoskeletal examination to determine the etiology of any current chronic disability manifested by multiple joint pain involving the knees and ankles.  The examiner should review the claims folder and note such review in the examination report or an addendum.

A complete, detailed history should be elicited directly from the Veteran about the manifestations of the claimed symptoms.  Any tests and studies deemed necessary by the examiner should be conducted.  All findings should be reported in detail.

After the record review, and a thorough examination and interview of the Veteran, the VA examiner should offer his/her opinion with supporting rationale as to the following inquiries:

a) The examiner is asked to provide a medical statement explaining whether the Veteran's disability pattern as concerns his chronic disability manifested by multiple joint pain involving the knees and ankles, is:

1) An undiagnosed illness;

2) A diagnosable but medically unexplained chronic multi-symptom illness of unknown etiology;

3) A diagnosable chronic multi-symptom illness with partially explained etiology; or

4) A disease with a clear and specific etiology and diagnosis.

The examiner should address the symptoms noted upon the October 2009 VA examination, to include pain in the knees and ankles. 

b) If the Veteran's symptoms cannot be attributed to a known clinical diagnosis, the examiner should describe pertinent objective findings related to such symptomatology and explain why it cannot be attributed to a known clinical diagnosis.

In making this determination, any objective medical "signs" of disability must be considered, and any other, non-medical indicators that are capable of independent verification.  See 38 U.S.C.A. § 1117; 38 C.F.R. § 3.317.  

c) If the examiner determines that the Veteran's disability pattern is either a diagnosable chronic multi-symptom illness with a partially explained etiology, or a disease with a clear and specific etiology and diagnosis, for each diagnosis, the examiner should opine whether it is at least as likely as not (i.e. a probability of 50 percent or greater) that the disability pattern or diagnosed disease is related to any specific exposure event experienced by the Veteran during service in Southwest Asia, or to any other event or incident of active duty service.

The complete rationale for all opinions should be set forth.  The examiner is advised that the Veteran is competent to report his symptoms and history.  Such reports, including those of continuity of symptomatology, must be acknowledged and considered in formulating any opinion.  If the examiner rejects the Veteran's reports, the examiner must provide an explanation for such rejection.

4.  Thereafter, the RO should readjudicate the Veteran's claims for service connection based on the new evidence of record.  If any benefit sought on appeal is not granted in full, the Veteran and his representative should be issued a supplemental statement of the case, provided an opportunity to respond, and the case should then be returned to the Board for further appellate consideration, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
Michael J. Skaltsounis
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).


